Exhibit 10.1

 

AMENDMENT TO CONVERTIBLE LOAN AGREEMENTS

 

This Amendment to Convertible Loan Agreements (this “Amendment”) dated and
effective this 31 day of May, 2019, by and among Wize Pharma Ltd. Private
Company 520033259 (the “Company”), Wize Pharma, Inc. (“Parent”), Rimon Gold
Assets Ltd., Private Company, 514819424 (“Rimon Gold’’), Mobigo Inc (“Mobigo”),
and Shimshon Fisher (“Fisher”, together with Rimon Gold and Mobigo, the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to a convertible loan agreement with Rimon Gold,
dated March 20, 2016 (as amended, the “First Convertible Loan Agreement”) (i)
the addendum dated March 30, 2016, between the Company and Rimon Gold, (ii) the
second convertible loan agreement (as amended, the “Second Convertible Loan
Agreement”), dated January 12, 2017, among the Company, Rimon Gold, and Ridge
Valley Corporation (“Ridge”), (iii) an amendment to the First Convertible Loan
Agreement, dated December 21, 2017, (iv) an amendment to convertible loan
agreements, dated October 19, 2018, and (v) an amendment to convertible loan
agreements, dated March 4, 2019;

 

WHEREAS, pursuant to an assignment and assumption, Fisher is party to the Second
Convertible Loan Agreement;

 

WHEREAS, pursuant to an assignment and assumption of all of Ridge’s rights under
the Second Convertible Loan Agreement, Mobigo is party to the Second Convertible
Loan Agreement;

 

WHEREAS, the parties desire to amend the First Convertible Loan Agreement and
the Second Convertible Loan Agreement as more particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. This Amendment will be effective immediately.

 

2. The maturity date (the “Maturity Date”) of the loans under each of the First
Convertible Loan Agreement and the Second Convertible Loan Agreement is hereby
amended and extended to be November 30, 2019.

 

3. The expiration date of the investment right under the First Convertible Loan
Agreement and the investment option under the Second Convertible Loan Agreement
is hereby amended and extended to May 31, 2021.

 

4. Except as modified herein, the terms of the First Convertible Loan Agreement
and the Second Convertible Loan Agreement shall remain in full force and effect.

 

5. As consideration for extending the Maturity Date, Parent shall issue to each
of the Lenders two-year warrants to purchase shares of common stock of the
Parent at an exercise price of $1.10 per share, in the amounts set forth below,
and the form attached hereto as Exhibit A.

 

Lender  Warrant Shares  Rimon Gold Assets Ltd.   520,820 

Mobigo Inc

   173,607  Shimshon Fisher   173,607 

 

6. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 



WIZE PHARMA LTD. PRIVATE COMPANY 520033259   WIZE PHARMA, INC.           By: /s/
Or Eisenberg   By: /s/ Or Eisenberg Name:  Or Eisenberg   Name:  Or Eisenberg
Title: CFO   Title: CFO

 

RIMON GOLD ASSETS LTD.         By: /s/ Abir Raveh   Name:  Abir Raveh   Title:  
 

 



MOBIGO INC.         By:  /s/ Priscilla Julie   Name:   Priscilla Julie   Title:
 Director  



 

  

/s/ Shimshon Fisher   Shimshon Fisher  

 

 

 

 

